Per Curiam.
Emmett Caldwell (defendant) waived trial by jury and was convicted by the trial court of larceny by false pretenses. He was sentenced to a term of twelve months in jail. We granted a writ of error.
The sole question here is the sufficiency of the evidence to sustain the conviction.
The indictment charged that Caldwell did “unlawfully and feloniously obtain by false pretenses the endorsement signatures of Jack Mitchell and C. & J. Oil Company, Inc., to a check and did steal, take and carry away $330.00 the goods and chattels of Jack Mitchell and C. & J. Oil Company, Inc.”
Jack Mitchell did not testify. No officer or employee of C. & J. Oil Company, Inc., was called as a witness. The only evidence in the record concerning the endorsements is that of the defendant. This evidence not only fails to disclose false pretenses but negates that false pretenses were employed.
*583The judgment of the trial court is reversed, and the case is remanded for a new trial if the Commonwealth be so advised.

Reversed and remanded.